                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES MCDONALD,

                            Plaintiff,                         OPINION AND ORDER
      v.
                                                                    19-cv-230-wmc
OFFICER MURPHY,
SGT. NYBUS, and
OFFICER POLLACK,

                            Defendants.


      Under 42 U.S.C. § 1983, the court granted pro se plaintiff James McDonald, a

prisoner at Jackson Correctional Institution (“Jackson”), leave to proceed in this lawsuit

on an Eighth Amendment claim against defendants Murphy, Nybus and Pollack for their

alleged failure to respond appropriately to his reports in January of 2019 that another

inmate, Jackie Lott, was threatening him, which led to that same inmate attacking him.

After he filed suit in August of 2019, the court also granted McDonald leave to pursue a

First Amendment retaliation claim against defendant Murphy as well, for allegedly planting

contraband and pursuing punishment against him.

      At the time the court screened this lawsuit, McDonald further sought preliminary

injunctive relief in the form of: (1) prohibiting Jackson staff from contacting his family;

(2) requiring his transfer to another institution; (3) housing him away from the inmate

that attacked him; and (4) ensuring McDonald’s access to the prison’s grievance system.

The court denied that motion because the relief McDonald was seeking was unrelated to

his claims going forward in this lawsuit in at least two, fundamental respects: (1) he was

not proceeding in an on-going retaliation claim; and (2) he had not alleged that any of the
defendants in this lawsuit were involved in ongoing mistreatment by Jackson staff.

(5/29/20 Order (dkt. #20) 5-7.) Even so, the court denied the motion without prejudice,

noting that McDonald may renew it if he could show that: (1) defendant Murphy is

continuing to retaliate against him; or that he faces a continuing risk of Lott attacking him,

and (2) defendants are not taking appropriate measures to prevent another attack.

       Since then, McDonald has filed three separate motions for a preliminary injunction,

along with letters raising concerns about his ability to litigate this case. (Dkt. ##32, 33,

49, 68, 73.) He has also moved to add Wisconsin Department of Corrections Secretary

Kevin Carr as a defendant (dkt. #46). In response, defendants seek summary judgment

on the ground that McDonald failed to exhaust his administrative remedies, as required by

the Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). (Dkt. #50.) For the

following reasons, the court must deny McDonald’s motions, grant defendants’ motion for

summary judgment, and dismiss his claims without prejudice.




                                             OPINION

I.     McDonald’s motions and letters (dkt. ##32, 33, 49, 68, 73)

       In his renewed motions for a preliminary injunction, McDonald repeats concerns

that staff at Jackson are mistreating him because of this lawsuit and adds new concerns

about his potential exposure to COVID-19 at Jackson. Yet to prevail on a motion for a

preliminary injunction, however, plaintiff must show a likelihood of success on the merits

of his case, a lack of an adequate remedy at law and an irreparable harm that will result if

the injunction is not granted.     Lambert v. Buss, 498 F.3d 446, 451 (7th Cir. 2007).


                                              2
Furthermore, the PLRA provides that any injunctive relief to remedy prison conditions

must be “narrowly drawn to extend no further than necessary to correct the harm the court

finds requires preliminary relief, and be the least intrusive means necessary to correct that

harm.” 18 U.S.C. § 3626(a)(2); see also Westefer v. Neal, 682 F.3d 679, 681 (7th Cir. 2012)

(vacating overbroad injunction related to the procedures for transferring prisoners to a

supermax prison). The PLRA also requires this court to “give substantial weight to any

adverse impact on public safety or the operation of a criminal justice system caused by the

preliminary relief.” § 3626(a)(2).

       In renewing his preliminary injunction motion, McDonald largely repeats his

previously raised concern that the Jackson staff are calling his wife, then asks to be moved

to another housing unit because two Jackson employees (non-defendants Kragness and

Derus) have engaged in “acts of retaliation,” including telling other Jackson staff to write

conduct reports against him and remove him from work positions. In his second motion,

McDonald also raises concerns about how Jackson officials were preventing COVID-19

spread at the institution. More specifically, McDonald claims that he was moved from the

Oxbow Unit to the Quarry Unit because of a COVID-19 exposure, but asked to be moved

back to the Oxbow Unit because Lott was not located there, and the officers who were

involved in failing to protect him from Lott might still be on the Quarry Unit. McDonald

also claims he brought these issues up with Captain Sharp and Sergeant McClimus (again

non-defendants), as well as his concerns about exposure to COVID-19, given that he has

heart issues, sinus problems and uses a CPAP machine. McDonald further alleges his

attempts to ask his unit manager Derus about his need to be moved was unsuccessful.


                                             3
Finally, McDonald adds that on October 17, 2020, the Quarry Unit was locked down due

to a positive COVID-19 case, and social distancing measures were not put in place for

inmates in the eating and dining areas.1

       While McDonald asks that the court order him returned to the Oxbow Unit or to

another institution, his renewed motions for preliminary relief must again be denied since

they raise issues beyond the scope of this lawsuit. In particular, McDonald again seeks to

proceed on new claims against non-defendants Derus, Kragness, Sharp or McClimus or

arising out of Jackson staff’s alleged failure to properly mitigate the risk of COVID-19

within his housing unit. In contrast, the claims on which McDonald had leave to proceed

in this lawsuit are limited to events that took place between January and August 2019

involving defendants Murphy, Nybus and Pollack.2 At screening, the court explained that

McDonald’s requests for injunctive relief were unavailable because his allegations were

vague and unrelated to his claims in this lawsuit. For that reason alone, plaintiff’s motion

for a preliminary injunction must be denied.




1
  In a subsequent submission, McDonald once again repeats concerns about COVID-19 at Jackson,
reiterating that inmates in his unit are testing positive for COVID-19 and that Derus is taking
action to harm him.

2
  McDonald has not sought leave to amend his complaint to include claims against other Jackson
officials, and if he did, the motion would be a nonstarter, since this court typically does not allow
prisoners to supplement or amend complaints to include new claims of retaliation for filing the
underlying lawsuit. See, e.g., Atkinson v. Mackinnon, No. 14-cv-736-bbc, 2015 WL 13658057, at *1-
2 (W.D. Wis. Oct. 29, 2015) (“These types of retaliation claims risk delaying resolution of the case
indefinitely while the parties litigate and conduct discovery on each discrete instance of retaliation
that may occur while the lawsuit progresses.”); Fitzgerald v. Greer, No. 07-cv-61-bbc, 2007 WL
5490138, at *1 (W.D. Wis. Apr. 2, 2007) (“[A]llowing ongoing claims of retaliation to be added
to a lawsuit as the lawsuit progresses could result in a lawsuit’s life being extended indefinitely.”).

                                                  4
       Regardless, the concerns McDonald raises in these motions continue to be too vague

to suggest that he may be entitled any form injunctive relief. For example, McDonald

alludes to a concern that associates of inmate Lott’s might be housed near him, but he has

not provided any details about who these individuals are, whether they have threatened

him, otherwise pose a threat to his safety, or most importantly, whether any named

defendant is ignoring legitimate concerns for his safety. As for his ongoing concerns about

exposure to COVID-19, while the court is sympathetic, his allegations do not support a

reasonable inference that the mitigation efforts taken at Jackson violate his constitutional

rights. Further, although his more recent letters complain about opened mail, revocation

of a legal loan, and other issues that he suggests relate to his ability to litigate this case and

deal with alleged retaliation (dkt. ##68, 73), McDonald has still been able to respond

substantively to defendants’ motion for summary judgment, so there is no basis to

intervene to ensure that he has adequate access to this court.

       There may be more to the story about events that have occurred since McDonald

initiated this lawsuit, and if he provides more details, it may be McDonald could articulate

a claim cognizable under 42 U.S.C. § 1983, but that would not alter the court’s lack of

authority to address these new concerns in this lawsuit. Instead, he must use the procedures

within the institution. Then, once McDonald has exhausted his administrative remedies,

he is free to file a separate lawsuit detailing his claims if he continues to believe that his

constitutional rights were been violated.

       Finally, in his first motion, and in a more recent letter, McDonald also seeks

assistance in recruiting counsel to represent him. (See dkt. #32, at 3-4, #73.) Before


                                                5
deciding whether to recruit counsel, however, a court must find that the plaintiff has made

reasonable efforts to find a lawyer on his own and has been unsuccessful. Jackson v. County

of McLean, 953 F.2d 1070, 1072-73 (7th Cir. 1992). McDonald does not represent that

he has even attempted to recruit an attorney on his own, so the court must deny his motion

for that reason alone. In any event, the court will not recruit counsel for a pro se litigant

like McDonald unless there is evidence in the record indicating that he is incapable to

litigating this case without an attorney. Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007) (en

banc) (the central question in deciding whether to request counsel for an indigent civil

litigant is “whether the difficulty of the case -- factually and legally -- exceeds the particular

plaintiff’s capacity as a layperson to coherently present it to the judge or jury himself”).

McDonald’s filings to date also suggest a clear understanding of the operative facts and

legal standard governing his claims, most clearly illustrated by his response to defendants’

motion for summary judgment, which included an opposition brief, declaration and

supporting evidence. Therefore, the court sees no basis to conclude that the legal and

factual difficulties presented by this case are beyond McDonald’s capabilities, so his

requests for assistance in recruiting counsel will be denied.




II.    Motion to Add Carr as a Defendant (dkt. #47)

       Next, McDonald asks to add Carr as a defendant in this lawsuit, at least for purposes

of discovery, claiming that he needs to gather evidence from several non-parties, including

Carr, who were “involved in the video observation, conduct report,” and investigation. (See

dkt. #46 at 2.) However, Carr need not be a named defendant for McDonald to collect


                                                6
evidence from him. Finally, since his existing claims are being dismissed without prejudice

for his failure to exhaust administrative remedies, his motion will be denied.




III.   Defendants’ motion for summary judgment (dkt. #50)

       Section 1997e(a) of the PLRA states that “[n]o action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until such administrative remedies

as are available are exhausted.” Generally, to comply with § 1997e(a), a prisoner must

“properly take each step within the administrative process” that are “in the place . . . at the

time, [as] the [institution’s] administrative rules require.” Pozo v. McCaughtry, 286 F.3d

1022, 1025 (7th Cir. 2002). This includes: (1) compliance with instructions for filing the

initial grievance, Cannon v. Washington, 418 F.3d 714, 718 (7th Cir. 2005); and (2) filing

all necessary appeals, Burrell v. Powers, 431 F.3d 282, 284-85 (7th Cir. 2005).

       The purpose of the PLRA exhaustion requirement is to give prison administrators a

fair opportunity to resolve grievances without litigation. Woodford v. Ngo, 548 U.S. 81, 88-

89 (2006). If a prisoner fails to exhaust administrative remedies before filing a lawsuit, the

court must dismiss the case. Perez v. Wisconsin Dept. of Corr., 182 F.3d 532, 535 (7th Cir.

1999). Because exhaustion is an affirmative defense, however, defendants bear the burden

of establishing that a plaintiff failed to exhaust, Jones v. Bock, 549 U.S. 199, 216 (2007),

and “once a prison has received notice of, and an opportunity to correct, a problem, the

prisoner has satisfied the purpose of the exhaustion requirement.” Turley v. Rednour, 729

F.3d 645, 650 (7th Cir. 2013). Furthermore, inmates are required to exhaust only those


                                              7
administrative remedies that are available to them; administrative remedies become

“unavailable” to prisoners when prison officials fail to respond to a properly filed grievance.

Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002); Dole v. Chandler, 438 F.3d 804,

809 (7th Cir. 2006).

       In Wisconsin, prisoners start the complaint process by filing an inmate complaint

with the institution complaint examiner (“ICE”) within 14 days of the occurrence giving

rise to the complaint. Wis. Admin. Code § DOC 310.07. Moreover, the inmate complaint

must “clearly identify the issue” that the inmate seeks to raise. Id. § 310.07(5). An Inmate

Complaint Examiner (“ICE’) may then reject a complaint for multiple reasons, including a

failure by the inmate to attempt to resolve the issue informally before filing the complaint.

Id. § 310.10(5). However, the inmate may appeal the rejected complaint to the appropriate

reviewing authority within ten days. § 310.10(10).

       On the other hand, if the complaint is not rejected, the ICE must make a

recommendation to the reviewing authority, who in turn renders a decision.                  Id.

§§ 310.10(12)., 310.11. If that decision is unfavorable to the inmate, they still may appeal

to the corrections complaint examiner (“CCE”). Id. § 310.12(1). Appeals to the CCE must

be filed within fourteen days, unless good cause is shown for an untimely filing. Id.

§ 310.12 (6). The CCE then makes a recommendation to the Secretary of the Department

of Corrections, who will take final action on the complaint. Id. § 310.13.

       As an initial matter, defendants are plainly entitled to summary judgment on

McDonald’s retaliation claim against defendant Murphy.           McDonald did not file any

accepted inmate complaint related to Murphy planting contraband in his cell on August


                                              8
17, 2019, or having him fired, much less doing so to punish him for filing this lawsuit.

Since McDonald acknowledges as much, defendants are entitled to summary judgment

with respect to this claim without further discussion.

       As for his claims related to the January 31, 2019, assault, while McDonald filed four

inmate complaints related to that incident, none satisfy the exhaustion requirement with

respect to his failure-to-protect claim. On the contrary, three of the complaints were

rejected because they did not follow the requirements of Wis. Admin. Code § DOC

310.07(1), requiring McDonald to attempt to resolve the issue before filing the inmate

complaint. Not only is it undisputed that McDonald failed to appeal the rejection of those

inmate complaints to the reviewing authority as required by Wis. Admin. Code § DOC

310.10(10), but McDonald failed to allege in any of his rejected inmate complaints that a

correctional officer failed to protect him from inmate Lott’s assault.

       In addition, McDonald filed an inmate complaint on March 13, 2019, complaining

that he had not received a response to his requests for access to a bible study program.

(Dkt. #52, at 13.) The complaint was rejected. An inmate complaint was also received

on July 26, 2019, in which McDonald wanted to know whether the officers who were

working at the time of his assault (presumably defendants) had been disciplined for failing

to protect him from the assault. (Dkt. #64-2.) However, that inmate complaint was

rejected as well, both because” (1) McDonald had not attempted to resolve the issue

informally; and (2) it was unclear what relief McDonald was seeking through the ICRS.

(Dkt. #52, at 7-8.)    McDonald argues that he had attempted to resolve the dispute

informally, so the rejection was inappropriate, but McDonald’s disagreement does not


                                             9
suggest he followed the ICRS procedures by appealing the rejection of the complaint.

Indeed, if McDonald disagreed with the reason for rejection, he was required by Wis.

Admin. Code § DOC 310.10(10) to appeal that decision with evidence of his effort to

resolve the dispute informally. Since there is no question that McDonald failed to take

that step, this complaint may not serve to exhaust his administrative remedies for the

claims in this lawsuit.

       Eventually, McDonald did file an inmate complaint related to the assault, JCI-2019-

13512, which was accepted by the ICE’s office on August 1, 2019.          In that inmate

complaint, McDonald alleged that the incident report related to the assault was not

completed. (Ex. 1002 (dkt. #52-3) 10.) However, ICE investigated the complaint and

found that a conduct report was written by Ms. Derus after the assault, which was all that

was required. Therefore, ICE recommended dismissal of the complaint, and the Reviewing

Authority dismissed the complaint on August 5, 2019. McDonald timely appealed the

dismissal, claiming that ICE should have determined whether or not the officers working

at the Quarry Unit on the morning of the assault had written an incident report after

McDonald told them about the result. McDonald also alleged that the failure to write the

incident report violated state statutes.   The CCE reviewed McDonald’s appeal, and

determined that because the incident was documented in a conduct report, however, there

was no requirement to submit an incident report. The CCE further advised McDonald

that he could contact law enforcement directly if he wanted to pursue the matter further.

Regardless, the CCE recommended dismissal of the appeal, and the Office of the Secretary

accepted this recommendation on August 16, 2019.


                                           10
       Thus, this inmate complaint also failed to alert prison officials of the basis for his

complaint against defendants (or any other Jackson officials) in not protecting McDonald

from inmate Lott’s assault. Rather, McDonald only raised concerns about how Jackson

staff documented that assault. As such, the ICE that reviewed JCI-2019-13512 reasonably

cabined the investigation to whether an incident report should have been created after the

assault. Since McDonald’s claims about inadequate documentation said nothing about

defendants’ failure to prevent him from assault, he did not afford prison officials an

opportunity to investigate that claim that in the first place. Thus, he did not exhaust his

administrative remedies for the claims in this lawsuit via JCI-2019-13512.

       Beyond citing the accepted inmate complaint, McDonald claims in opposition to

finding of waiver: that prison officials were nevertheless aware he believed defendants

failed to protect him from Lott’s assault. In particular, McDonald directs the court to

several of his “Interview/Information Requests” making inquiries of different Jackson

officials about the January 31, 2019, assault.     (Dkt. ##64-4 to 64-7, 64-9, 64-13.)

McDonald points to these documents as evidence of his unsuccessful efforts to exhaust his

administrative remedies. Beyond being dated between July of 2019 and January of 2021

-- long after the assault -- however, none of these documents were submitted through the

ICRS system, and none indicate that any prison officials were preventing him from filing

a timely inmate complaint after the January 31, 2019, assault. Therefore, these documents

are also insufficient evidence that McDonald exhausted his available administrative

remedies.

       McDonald next directs the court to a document which appears to be the conduct


                                            11
report in which Lott was charged with assault. (See dkt. #64-1.) McDonald appears to

argue that an interview that was conducted pursuant to conduct report charges somehow

served to exhaust his administrative remedies. Again, however, proceeding on a conduct

report against another inmate does not exhaust McDonald’s administrative remedies in this

lawsuit. In any event, the allegations in the conduct report do not include McDonald’s

report to correctional officers that Lott threatened to assault him before the assault, so the

information in the conduct report would not have alerted prison officials to McDonald’s

claim that the officers failed to protect him from a known risk of an assault.

       Finally, after briefing on defendants’ summary judgment motion was complete,

McDonald filed a motion seeking to conduct discovery related to defendants’ exhaustion

defense, and a motion for a Pavey hearing. (Dkt. ##69, 77.) However, in his motion

seeking additional discovery, McDonald states that he “learned” records exist showing he

communicated with prison officials about the three defendants’ involvement in the events

that took place on January 31, 2019. However, McDonald does not indicate that any of

the records sought would show that he actually complied with the ICRS procedures.

Instead, he represents that he would obtain interview requests he submitted in November

2020 about the incident. The court sees no reason to allow additional time to obtain these

documents, since there is no reasonable basis on this record to infer that McDonald might

be able to show he exhausted his administrative remedies or was prevented from doing so

by prison officials.

       Nor is a so-called Pavey hearing necessary.       When the affirmative defense of

exhaustion involves a genuine dispute of material fact, the court may, as fact-finder, hold


                                             12
a hearing under Pavey v. Conley, 528 F.3d 494, 496-98 (7th Cir. 2008). As explained above,

however, there are not material factual disputes related to whether McDonald exhausted

his administrative remedies as to his failure to protect and retaliation claims. McDonald

has neither attested that there is more to the story related to his efforts to follow the ICRS

procedures, nor, more importantly, that there are factual disputes related to whether he

had the ability to file a timely inmate complaint to grieve his claims.

       Accordingly, defendants have proven that McDonald failed to exhaust his claims

in this lawsuit, and they will be dismissed without prejudice, although likely functioning

as a dismissal with prejudice given the passage of time. See Walker v. Thompson, 288 F.3d

1005, 1009 (7th Cir. 2002) (“Dismissal for failure to exhaust is without prejudice and so

does not bar reinstatement of the suit unless it is too late to exhaust.”) (citations omitted).



                                           ORDER

       IT IS ORDERED that:

       1) Plaintiff James McDonald’s motions for a preliminary injunction (dkt. ##32,
          33, 49) and motion to add the Secretary of the Wisconsin Department of
          Corrections as a Defendant (dkt. #46) are DENIED.

       2) Defendants’ motion for summary judgment (dkt. #50) is GRANTED.

       3) Plaintiff’s motion for discovery and a Pavey hearing (dkt. ##69, 77) are
          DENIED.

          Entered this 9th day of July, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge
                                              13
